Opinion by
Johnson, J.
At the trial it was stipulated that the issue and merchandise herein are the same in all material respects as those involved in Axel Stokby et al. v. United States (4 Cust. Ct. 343, C. D. 358), except that in the liquidation of the entries covered by the instant protests, an allowance was made for gelatinous substance equal to 10 percent* of the content of the tins, whereas' there should have been a larger percentage allowed for the gelatinous substance. In accordance with stipulation of counsel and following the decision cited the merchandise was held dutiable at 8}i cents per pound under paragraph 703, Tariff' Act of 1930, upon the basis 'of the net weight of the contents of the cans, less such percentage allowance for the gelatinous substance contained in the respective tins, as set forth in the decision.